Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 9/14/2022.
Claims 1 and 3, 7, and 10 have been amended.
Claim 2 has been cancelled.
No claims have been added.
Claims 1 and 3-10 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection language has been updated for clarity, however, it is noted that the grounds of rejection and analysis used have not been altered.
Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 10 recite creating and using roles for determining user permissions.  The limitations of creating departments and roles; setting supervisor roles for departments; displaying data; selecting data; associating roles, permissions, and users; and obtaining permissions and conducting approval operations, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial interactions which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer management system (including objects used within said system) to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to claims 3-9: The dependent claims are not patent-eligible under 35 U.S.C. §101 because the limitations describe the abstract idea and/or do not recite additional elements that integrate the abstract idea into practical application or provide significantly more than the abstract idea under the Office’s current guidance.
	(a)	Claim 3: The following limitations describe the abstract idea identified in the independent claim:
wherein a method for generating the workflow comprises: building a three-layer structure model of user-role-permission that comprises: 
a role layer comprising the one or more roles for each of the one or more departments, wherein an approval operation subject in a workflow is a role; 
2a permission layer comprising one or more permissions required in the execution of the workflow, wherein the one or more permissions are directly granted to the role; and 
a user layer, wherein a user is configured to determine an approval task in the workflow through the related one or more roles, and to perform an approval operation via the one or more permissions of the related one or more roles; 
using the three-layer structure model to control the workflow, wherein an approval process comprises: initiating the approval process by a start node; 
granting one or more permissions to the approval role by at least one approval node; and ending the approval process is-by an end nod

Therefore, the claim recites an abstract idea and is not patent-eligible.
(b)	Claim 4: The “wherein only a role having a permission to initiate a workflow can initiate, request or submit the workflow as a submission role” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 4 is ineligible.
(c)	Claim 5: The “wherein a role of the one or more roles for each of the one or more departments is authorized according to work content of the role” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 5 is ineligible.
(d)	Claim 6: The “wherein a name of the role is unique under a department, a number of the role is unique in a system” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 6 is ineligible.
(e)	Claim 7: The “wherein during cross-department transfer of the user, the user’s relation to the role in the original department is canceled, and the user is related to a role in a new department” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 7 is ineligible.
(f)	Claim 8: The “wherein the user is configured to determine one or more permissions through its relation to the one or more roles, and one employee is configured to correspond 
(g)	Claim 9: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the displaying of the at least one candidate department comprises a list, an organization structure tree diagram, or an organization structure architecture diagram.” limitation describes the “displaying…” limitation recited in claim 1.  Examiner maintains the “displaying…” limitation recites data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  Examiner reiterates the “displaying…” limitation describes the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not add significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is patent-eligible. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 9 is ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to Claims 1 and 3-10, no material was found in the specification explain or describe the role being an independent object in the computer management system.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Pub. No. US 2003/0220824 A1) in view of Morris et al. (Pub. No. US 2009/0249187 A1) and in further view of Akita (Pub. No. US 2015/0121550 A1).
7.	With respect to claims 1 and 10: Tseng discloses a method for setting up an approval role according to a department by an approval node in a workflow in a computer management system (See at least Paragraph 0001: “The present invention relates to an enterprise organization operational flow management system especially to an enterprise organization operational flow management system that manages a variety of application-approval operational flows.”; [0028], the flow management system is a computerized system, it is noted that the phrase “…without the need of complicated computer programs…” does not indicate that computers and/or computer programs are not used, but rather that they do not need to be compilated (for example, see [0005]; [0006], “The first approach is to design the submission flows by standardization….With the standardization approach, the computer program to execute the operational flow may be simplified.”, reference to the modules and applications that are part of the flow management system (and part of the computer system) are referenced throughout he reference in conjunction with the performed tasks), comprising: 
	creating one or more departments in a computer management system and… (See at least Paragraph 0003: “In other words, in an enterprise organization management system all members (including members and guests) of an enterprise organization are divided into multiple groups under a hierarchic structure, wherein one member belongs to at least one group.  In all groups one or at least one member is defined as ‘leader.’  In addition, members of a group are not necessarily a person.  A group may also be a member of another group.”  See also Paragraph 0046: “In order to make the submission route control more precisely, it is recommended that a group management submodule (not shown) be provided in the submission management module 105.  The group management submodule defines the connections between respective applicants and their respective corresponding group or groups.  Such definition does not [only] ensure the correct submission routes of the application forms, but also makes it easy to correctly redefine the connection between one applicant and one group, when the connection thereof is changed.  The ‘groups’ as defined in the group management submodule shall comprise at least one applicant.”; “in a computer management system”, see above descriptions regarding [0028], etc.);
	[creating] one or more roles for each of the one or more departments in a computer management system; setting a department supervisor role from the one or more roles in each of the one or more departments … wherein the department supervisor role in the selected at least one department is configured to have one or more permissions of the approval role of said approval node (See at least Paragraph 0030: “The role management module 101 defines all the ‘roles’ of “applicants” (to be described in details hereinafter) in the application operations of an enterprise organization and contains these “roles” as its elements.  As illustrates in FIG. 1, roles in the application operations of the enterprise organization of FIG. 1 include: ordinary employee, purchasing manager, department manager, president etc.  In the embodiment of this invention, ‘roles’ of “applicants” are preferably defined according to functions and authorization in the applicants' processing of the application operations.  In other words, the ‘roles’ defined and managed in the role management module 101 are not necessarily the ‘positions’ or ‘job designations’ of members of an enterprise but are roles of members of the enterprise in the processing of application operations.  In practice, roles that may exist in all or most application operations are first defined and roles that may only exist in only some or even one application operation are also defined.  For example, in the operation of a leave form, the form may be [first] filled by an ‘ordinary employee,’ approved by a ‘department manager’ and submitted to ‘personnel manager’ for reference….  Other ‘roles’ may be defined in the role management module 101 according to the character of the enterprise organization where the enterprise organization operation flow management system of this invention is used.”  See also Paragraph 0032: “The applicant management module 102 defines and manages “applicants” who are allowed to operate in any step of the application operations of the enterprise organization.  In general, an ‘applicant’ is an officer, an employer or a member of an enterprise.  However, a group may also be an ‘applicant.’”  See also Paragraphs 0039 and 0053.; See at least Morris Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, 430, and 435, and end node 440.  Each of the nodes performs one or more activities that facilitate the objective of workflow 400.  In addition, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of the denial at node 425.”  See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such as workflow application 335 in FIG. 3.”  Examiner asserts the node 415 in workflow 400 is an approval node.  Examiner also relies on the same rationale for including Morris in the combination of references since the limitation describes elements recited in claim 1.; “in a computer management system”, see above descriptions regarding [0028], etc.).
).
wherein each role is an independent object in the computer management system which is not a group or class, each role of the one or more roles for each of the one or more departments is configured to be related to one user only in the computer management system during a same period, and the user is configured to be related to one or more roles (See at least Paragraph 0018: “[A] role management module to define a plurality of ‘roles’ to represent applicants who are required to participate in the operation of electronic applications to be used in an enterprise organization, according to the function and authorization of said applicants in respective electronic applications, so that common roles in a plurality of electronic applications and special roles in particular electronic applications are included, and to provide definitions of connections among respective applicants, their accessible electronic applications and their corresponding roles in said electronic applications….”  See also Paragraph 0031: “As a result, the ‘roles’ as defined in the role management module 101 are roles that process the respective steps of the application operations in an enterprise organization.  The ‘roles’ defined in the role management module 101 will include roles that exist in common in a plurality of application operations and roles that exist in only one or a few application operations.  The roles are defined in the role management module 101 may include: president, vice president, department manager, supervisor, personnel manager, ordinary employee, etc.”  Examiner submits the president, vice president, department manager, supervisor, personnel manager roles are “independent individuals rather than a group or class.”; “in a computer management system”, see above descriptions regarding [0028], etc.).; [0030], roles are defined and controlled by the role management model, those roles can be assigned to individuals (including approval abilities), these roles as defined and used by the module are not a user (e.g. human being), but rather a programmed entity that can be assigned to users and for different processes, one of ordinary skill in the art would recognize this this programmed entity (that is not necessarily a user) would represent a system object).  Furthermore, notwithstanding the preceding discussion, examiner submits the limitations recite non-functional descriptive material.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obviousness functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  The limitations merely describe the “roles” and add little, if anything, to the claimed steps.  The additional description of the “roles”  (such as “supervisor”, “approval”, etc.) does not functionally alter or impact the operative steps performed by the claimed invention in a manner that distinguishes it from the prior art.  Therefore, it would have been obvious to a person having ordinary skill in the art to specify that “each role is an independent individual rather than a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles” since the description is not functionally related to the operative steps performed by the claimed invention.
Tseng does not teach the remaining limitations.  However, Morris discloses setting an approval node of a workflow…and the user is configured to obtain permission of the related one or more roles to conduct an approval operation. (See at least Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, 430, and 435, and end node 440.  Each of the nodes performs one or more activities that facilitate the objective of workflow 400.  In addition, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of the denial at node 425.”  See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such as workflow application 335 in FIG. 3.”  Examiner asserts the node 415 in workflow 400 is an approval node.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to define / edit workflows comprising various nodes as taught by Morris in Tseng’s invention.  As demonstrated by Morris, it is within the capabilities of one of ordinary skill in the art to include such features in Tseng’s invention with the predictable result of defining “all the operational steps or flows required in the application operations of an enterprise organization” as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not teach the remaining limitations.  However, Akita discloses displaying at least one candidate department … and selecting at least one department from the at least one candidate department (See at least Paragraph 0155: “As described above, the processing right data management server 10 according to the above described embodiment is the server with ERP operating thereon and configured to manage data regarding the processing right allocated to each organization (e.g., each user group or organization).  The server 10 includes the authority data DB 16 configured to store the authority data including the ID information capable of uniquely identifying the organization, the business process, and the processing right corresponding to the business process.  The server 10 provides the organization list screen 400 configured to display a list of organizations in response to the request from the user terminal 31 used by a user; receives the organization designated in the organization list screen 400 from the user terminal 31; identifies the authority data corresponding to the designated organization; provides the authority setting screen 1000 configured to display as a list the business process corresponding to the designated organization and the processing right related to each of the business process according to the identified authority data; receives the settings change information regarding the processing right, the settings of which have been changed on the authority setting screen 1000 from the user terminal 31; and updates the authority data according to the settings change information regarding the processing right.  Accordingly, the allocation of the processing as desired by the user can be realized by simple processing in the operation system (ERP system) for managing information regarding the processing right.”  See also Paragraph 0156: “Specifically, the user can allocate the processing right by selecting the organization from the screen (e.g., organization list screen 400) that displays a list of organizations, and operates the screen (e.g., authority setting screen 1000) that displays a list of business processes, which are displayed in response to selecting the organization, and corresponding processing right for each business process.  Accordingly, the allocation of the processing right can be realized as desired by the user by simple processing.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to display group(s) and allocate the processing right of a business process to the group(s) as taught by Akita in the combination of references.  As demonstrated by Akita, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of managing “who are allowed to operate in any step of the application operations of the enterprise organization” as needed in Tseng at Paragraph 0032.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 9: The combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 1, wherein the displaying of the at least one candidate department comprises a list, an organization structure tree diagram, or an organization structure architecture diagram (See at least Akita Paragraph 0155: “As described above, the processing right data management server 10 according to the above described embodiment is the server with ERP operating thereon and configured to manage data regarding the processing right allocated to each organization (e.g., each user group or organization)….  The server 10 provides the organization list screen 400 configured to display a list of organizations in response to the request from the user terminal 31 used by a user....”  See also Paragraph 0159: “The organization list screen 400 of the above described embodiment includes the hierarchical display area of organization names 402 to display organization names hierarchically, and the detailed organization data display area 403 to display a list of detailed data of the individual hierarchically displayed organizations.  The detailed organization data displayed in the detailed organization data display area 403 is displayed at the same hierarchical level as the organization displayed hierarchically in the hierarchical display area of organization names 402.  With this structure, the user can understand the organizational relationship at a glance to improve visibility.”  See also Paragraphs 0087, 0088, 0089, and 0093.  Examiner relies on the same rationale for including Akita in the combination of references since the limitation describes elements recited in claim 1.). 
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Morris in further view of Akita and in further view of Barkley (Patent Number 6,088,679).
With respect to claim 3: The combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 1, wherein a method for generating the workflow comprises: building a three-layer structure model of user-role-permission that comprises: a role layer comprising the one or more roles for each of the one or more departments, wherein an approval operation subject in a workflow is a role (See at least Tseng Paragraph 0018: “[A] role management module to define a plurality of ‘roles’ to represent applicants who are required to participate in the operation of electronic applications to be used in an enterprise organization, according to the function and authorization of said applicants in respective electronic applications, so that common roles in a plurality of electronic applications and special roles in particular electronic applications are included, and to provide definitions of connections among respective applicants, their accessible electronic applications and their corresponding roles in said electronic applications….”  See also Paragraph 0031: “As a result, the ‘roles’ as defined in the role management module 101 are roles that process the respective steps of the application operations in an enterprise organization.  The ‘roles’ defined in the role management module 101 will include roles that exist in common in a plurality of application operations and roles that exist in only one or a few application operations.  The roles are defined in the role management module 101 may include: president, vice president, department manager, supervisor, personnel manager, ordinary employee, etc.”  Examiner submits the president, vice president, department manager, supervisor, personnel manager roles are “independent individuals rather than a group or class.”);
	a user layer, wherein a user is configured to determine an approval task in the workflow through the related one or more roles (See at least Tseng Paragraph 0016: “[An] applicant management module to define a plurality of ‘applicants’ who are allowed access to said electronic applications….”  See also Paragraph 0033: “In the application management module 102 provided is a look-up table that defined the connections of an applicant with his/her name, title, password, operable applications (or connected application form, to be described in details hereinafter), his/her role(s) in that operable applications and other applicable information.”  See also Paragraph 0039: “As a result, in the flow management module 104, defined are steps of operations that are required to be operated by the ‘roles’ that are required to participate in the application operations.”  See also Paragraph 0053: “In, the enterprise organization operation flow management system of this invention, all the operation steps or flows required in the application operations of an enterprise organization are defined as components and the connections between a role and a step or flow are also defined.  Only when a step is connected to a role will the step be operated by [members] of the enterprise are defined as components.”);
	wherein an approval process comprises: initiating the approval process by a start node; granting one or more permissions the approval role by at least one approval node; ending the approval process by an end node (See at least Morris Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, 430, and 435, and end node 440.  Each of the nodes performs one or more activities that facilitate the objective of workflow 400.  In addition, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of the denial at node 425.”  See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such as workflow application 335 in FIG. 3.”  Examiner asserts the node 415 in workflow 400 is an approval node.  Examiner also relies on the same rationale for including Morris in the combination of references since the limitation describes elements recited in claim 1.).
	The references do not teach the remaining limitations.  However, Barkley discloses a permission layer comprising one or more permission required in the execution of the workflow, wherein the one or more permissions are directly granted to the role; and … to conduct the approval operation with the obtained one or more permissions of the related one or more roles; using the three-layer structure model to control the workflow … and conduct the approval operation with the obtained one or more permissions of the related one or more roles by the user (See at least Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”  See also Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of defining the connections between a role and operational steps as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 4: The combination of Tseng, Morris, Akita, and Barkley references discloses the method for setting up the approval role according to claim 3, wherein only a role having the permission to initiate a workflow can initiate, request or submit the workflow as a submission role (See at least Barkley Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”  See also Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”  Examiner submits the “operations thereof” broadly include initiating or requesting or submitting the workflow.  Examiner further relies on the same rationale for including Barkley in the combination since the limitation describes elements previously recited in claim 3.).
With respect to claim 5: Although the combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 1, the references do not explicitly teach the remaining limitations.  However, Barkley discloses wherein a role of the one or more roles for each of the one or more departments is authorized according to work content of the role. (See at least Column 6, Lines 23-29: “In an RBAC system, access to objects is managed at a level corresponding closely to the organization’s structure.  Each user is assigned one or more ‘roles,’ and each ‘role’ is assigned one or more ‘permissions’ that are authorized for users in that role….  Subjects 20, which can represent … individual users 26, who will normally be identified to the system through conventional identification process 28, are assigned to roles 30.  The subjects 20 can then perform operations 32 as assigned to the roles 30.  In this connection, ‘operations’ includes ‘permissions’ required to access objects within the protected system, such as stored documents, or to perform certain activities defined as part of the workflow.  The operations provided for each role correspond to the duties and responsibilities of the persons having that role in the organization.”  See also Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of defining the connections between a role and operational steps as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 6: Although the combination of Tseng, Morris, Akita, and Barkley references discloses the method of setting up the approval role according to claim 5, the references do not explicitly teach wherein a name of the role is unique under a department, a number of the role is unique in a system.  However, examiner asserts the above limitations recite non-functional descriptive material.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obviousness functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  The limitations merely describe the “roles” and add little, if anything, to the claimed steps.  The additional description of the “roles” does not functionally alter or impact the operative steps performed by the claimed invention in a manner that distinguishes it from the prior art.  Therefore, it would have been obvious to a person having ordinary skill in the art to specify that “a name of the role is unique under the department, a number of the role is unique in a system” since the description is not functionally related to the operative steps performed by the claimed invention.
With respect to claim 7: The combination of Tseng, Morris, Akita, and Barkley references discloses the method of setting up the approval role according to claim 5, wherein during cross-department transfer of the user, the user’s relation to the role in the original department is canceled, and the user is related to a role in a new department (See at least Barkley Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”  Examiner further relies on the same rationale for including Barkley in the combination of references since the limitation describes elements recited in claim 5.).
With respect to claim 8: The combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 3, wherein … one employee is configured to correspond to one user account, and one user account is configured to correspond to one employee (See at least Tseng Paragraph 0016: “[An] applicant management module to define a plurality of ‘applicants’ who are allowed access to said electronic applications….”  See also Paragraph 0033: “In the application management module 102 provided is a look-up table that defined the connections of an applicant with his/her name, title, password, operable applications (or connected application form, to be described in details hereinafter), his/her role(s) in that operable applications and other applicable information.”).
	The references do not explicitly teach the remaining limitations.  However, Barkley discloses wherein the user is configured to determine one or more  permissions through its relation to the one or more roles (See at least Column 6, Lines 23-29: “In an RBAC system, access to objects is managed at a level corresponding closely to the organization’s structure.  Each user is assigned one or more ‘roles,’ and each ‘role’ is assigned one or more ‘permissions’ that are authorized for users in that role….  Subjects 20, which can represent … individual users 26, who will normally be identified to the system through conventional identification process 28, are assigned to roles 30.  The subjects 20 can then perform operations 32 as assigned to the roles 30.  In this connection, ‘operations’ includes ‘permissions’ required to access objects within the protected system, such as stored documents, or to perform certain activities defined as part of the workflow.  The operations provided for each role correspond to the duties and responsibilities of the persons having that role in the organization.”  See also Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of defining the connections between a role and operational steps as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).

Additional Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(A)	Pulkeri (Pub. No. US 2015/0261400 A1) discloses “a partially generated process flow structure 300 created by a user in a processor implemented editor environment.  The partially generated flow structure comprises nodes 301 to 303 with interconnections there between. Nodes 301, 302 and 303 respectively comprise standardized node symbols representative of a start node, a process node and a decision node.”  Paragraph 0064.
	(B)	Levit (Patent No. US 9,189,772 B2) discloses “the reference system is configured with one or more roles that have permissions to execute all transactions in a scope of a planned verification….  Permission settings for the at least one role in the e-business system are compared with corresponding permission values in the reference data for the at least one role.  Based on comparing the permission settings, an indication is displayed to a user of whether the permission settings match the corresponding permission values.”  Column 2, Lines 29-44.
	(C)	Swineford et al. (Pub. No. 2014/0029751 A1) discloses “the client 102 initiator submits a request to instantiate a new workflow process over the network 114 to the workflow services of the server 110.  The workflow services on the server 110 process that request and, assuming the workflow services verify the identity and permission of the client 102 initiator to initiate a workflow process, returns a workflow process key over the network to the client 102 initiator.  In some embodiments, the workflow services on the server 110 establish a record of the initiated workflow process in a data store….”  Paragraph 0022.
	(D)	Floyd et al. (Pub. No. 2018/0129997 A1) discloses approvals being determined by departments and user roles, in which the role with approval authority for an item is specified to one user, such as an administrator or a manager (see at least [0006]; [0024]; 0032]; [0036]).
(E)  	Daily et al. (Pub. No. 2009/0089291 A1).  The following Official Notice was withdrawn in a previous office action and is being provided here for future reference: Official Notice is taken that such technical features are old and well-known in the art.  For example, Daily et al. (Pub. No. 2009/0089291 A1) teaches “Existing methods only allow Groups to own a Role.”  Paragraph 0005.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to define or specify roles that belong to a group or department. Although the material specifying this requirement was removed this notice may be relevant to future uses of that material.

Response to Arguments
Applicant’s arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claims are not drawn to managing personal behavior or relationships or interactions between people because they recite that the roles are objects in the system.  Merely specifying that the roles are implemented as objects in a computer system does not ne3cessarily limit those activities performed on those roles to computer systems.  These types of limitation merely provide the use of a technological environment without inherently tying the claim elements to that environment.  For example, simply because the claim states “independent object in the computer management system” does not mean that the claimed activities and features cannot be performed on a comparable object in a non-computer system.  The roles in a manual system could also represent an “object” in that system (some form of data that is used to define the permissions and other characteristics related to a user).  Although not necessarily a physical object (or a programming object), the data defining a role would be used in the same manner to determine the same outcomes whether in a manual or computer-based system.  Applicant has stated the intention of the RBAC to be based in a computer-based system, but has failed to demonstrate that it can only be based in a computer-base system and that the steps and features of the claim cannot be performed without a computer system.
Applicant argues that “features recited in claim 1 about "role" are NOT merely "description" of a conventional feature, but a new definition of the role in the system and how the role should be set up…the role closely defines whether a user can conduct an approval in view of permissions of related one or more roles…a "role" in a computer management system is being redefined”.  The claims do not provide a “new definition” of roles nor does the claim provide material related to how the role is “set up”.  The roles in the claims merely recite that roles are created for departments, roles are associated with users, and supervisor roles are configured with permissions.  It is not clear how these aspects of roles are “redefining” a role and/or how it is used.  The roles themselves, as claimed, are used for the processing, but the definition of a role or types of uses of roles are not “redefined”.  Applicant appears to be reading material and limitations into the claims that are not part of the claimed material.
Regarding the descriptive material, Examiner is not referring to all “roles being” descriptive material, but rather the material used to describe the roles (additional description of the “roles”, as state din the claims).  Examiner is referring to labels such as “supervisor” and “approval” indicating that comparable roles in the prior art that use different labels or names would not be distinguishable from the roles in the claims based solely on those names/labels.  Examiner has added a few words to the rejection to clarify this and further identify the material being addressed as non-functional. This change is made for clarity only and does not alter the grounds of or reasoning used in the rejection.
Applicant argues that the roles are “an independent object in the computer management system," instead of "individual" human being (it is noted that the Office Action still refers to "an independent individual" despite the previous amendment), i.e., the "role" is an independent object in a computer management system, which does not have the nature of a group or class.”.  The claims recite that roles are related to one user only, indicating that the role is connected to the user in a  user are connected in a one-to-one relationship.  It is unclear why/how the role does not represent a human in the computer management system when the claim specifies that it is associated with only one user.  It is not clear that the role could not be both an object in the computer system and represent a human being (user), since this is indicated by the claim.  The only reference in the office action to “each role is an independent individual” is related to the role representing one individual instead of a group.  This is unrelated to whether or not the role is an independent object in a computer management system.  
Additionally, Applicant’s specification at [0016], “each role is an independent individual”.  This is also referenced throughout the specification and appears to contradict Applicant’s arguments.
Applicant asserts that “Traditionally, roles are generally named as groups of related privileges that are to be granted to users or other roles.”.  This statement is unclear and Applicant’s fails to provide any evidence or support to show that this is the traditional use and/or that Applicant’s alleged “redefinitions” of roles are not traditional.  Applicant’s references to the specification provide allegations of what traditional role definition are, but does not provide substantial evidence to support this as factual.  The specification merely provides general descriptions of what Applicant asserts is the traditional use, but does not provide any definitive evidence.  Additionally, the specification fails to provide evidence that Applicant’s alleged novel use of roles (such as only assigning one user to a role, roles describing permissions, etc.) could not or were not used prior to Applicant’s invention.
Examiner’s previous remarks to the specification recitations is also repeated here for convenience:
Examiner has reviewed the specification material provided by Applicant.  Although the disclosure asserts that the claimed invention provides a solution to problems in the art, Applicant does not provide significant evidence or support to who this.  For example, Applicant asserts that conventional systems only allow roles that are “group or class in nature” and they do not allow for a role that is applied to individuals.  However, Applicant does not provide any material to demonstrate that prior methods could not or would not provide roles for individuals beyond merely asserting that it does (although not necessarily relied upon for the 101 analysis, it is noted that some of the above cited prior art shows this ability in prior systems).
As discussed above, the claimed invention uses role objects throughout the claim to identify users and permissions, but it is not clear how the claimed invention creates a new configuration and definition of a "role".  The role is not redefined or configured.  Roles are created for departments (one of those roles is assigned as a  supervisor role), the supervisor role has permissions and is related to one user.  This merely creates roles and describes their characteristics that are used for other activities in the claims.  None of these limitations clearly create a new configuration and definition of a "role" (nor indicate any new, non-traditional use of these role limitations).  As stated above, Applicant appears to be reading material into the claims for purposes of interpretation.
Regarding practical application, Examiner’s previous response is provided here for convenience:
Applicant also argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees. Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a), improvement needs to stem from additional elements). Applicant’s arguments focus on improvement to the abstract idea. Further, additional limitations beyond the abstract idea in the claims include no technical features with which to perform the abstract ideas}. Since the claims lack support these types of claim limitations, it is hard if not impossible to successfully argue an improvement on these possible technological elements. Further, the lack of additional limitations is not enough to qualify as “practical application” being recited in the claims along with the abstract idea.
	II. Rejection of Claims under 35 U.S.C. §103
Applicant argues that the roles recited in the claims are “being redefined in the claimed invention for specific technical purposes…a new configuration of a role object in the system and how the role should be set up”.  It is not clear that the term “role” is being redefined in any manner even through the processes performed in the claims. For example, Applicant adds “the role closely defines whether a user can conduct an approval in view of permissions of related one or more roles and a department supervisor role can be related to one user only, thus only such person will have the permission of a department supervisor role.” As an example of a new configuration, however, it is not clear why these would be new or novel features.  Examiner argues that (a) the permissions of a user’s role determining whether or not they can grant permissions, and (b) a department supervisor role being related to one user only are not novel concepts. It appears that Applicant is reading material into the claims that is not included in the claim language.  This situations is addressed and explained in the 101 section provided above, please refer to that discussion for further detail.
The following comments were previous applied to the 101 rejection, but Applicant has moved the remarks to the prior art sections:
As with the 103 remarks, Applicant refers to role titles (such as “sales manager”) being related to multiple users.  However, this example merely involves  a label applied to the role and does not indicate that multiple users with the same label necessarily have the exact same role.  The mere use of a particular label does not negate this.  For example, different “sales managers” could have different roles based on the nature and attributes of their roles.  Another example to demonstrate this is applicant’s reference to “department manager” (see 103 section below for further remarks regarding this topic).  Although multiple department managers may have the same role title/label based on the simple fact that they are each managers of a determent, their roles may be different because the departments in which they manage may have different functions, processes, rules, services, products, etc.  The mere fact that they share a role label does not inherently mean that they share the exact same role.  
Tseng
Applicant’s remarks regarding Tseng appear to be a repetition of the remarks provided in Applicant’s previous response.  Examiner’s response to those remarks is repeated here:
Applicant argues that the roles used in Tseng are not the same as the roles used in Applicant’s claims and represent the opposite of what Applicant is claiming (“…proposed claim 1 is directed to a method of setting up an approval role according to the department by an approval node, such as the approval role will be determined by the selected department, wherein once the department is determined, the supervisor role of the selected department will serve as the approval role… according to the disclosed invention in Tseng, the approval is conducted directly based on roles ("[w]hen an 'applicant' connected to the 'role' of 'department manager', the applicant will be required to 'approve' and to 'replay' the application form,"' ([paragraph 0041]) of Tseng), instead of going through a selected department first, while the supervisor role of the selected department is then being determined as the approval role.”).  It is unclear what distinction Applicant is attempting to make with these arguments and/or how the concepts are different.
Tseng, as explained above, has an approval role for each department.  Applicant appears to be stating that all roles in Tseng are non-unique or refer to groups.  However, Tseng specifically states that the “role” of a user is not necessarily a “position” or “job designation” but rather the members role in the processing of the application.  In other words, the “role” of a user is not limited by the description of the job performed.  For example, this indicates that the role of “department manager” (authorizing authority) would not be the same for each department manager of each department, since they would have different authority for application approvals (as applications are submitted by department). All department managers do not necessarily have the same role simply because they share the same title.  This was addressed in the above rejection (see Tseng, at least [0030] and [0005]-[0007] for material regarding department managers and role distinctions).  Roles such as “department manager”, for example, are not limited to a role or class in Tseng (see 101 section above for further remarks regarding this topic).
In regards to Applicant’s remarks regarding “instead of going through a department first”, the process of Tseng discloses that the applications are submitted to the department manager of the applicant’s department first, which would indicate that each application is submitted by a department and would go through that department and be assigned to the authoritative role of that department.  Therefore, this argument is unclear, since each application is directed through a specific department.  Additionally, Applicant is not considering the combination of references, as Akita is further used for the steps regarding the setting of departments and authorities when processing an application.  Tseng was not solely relied upon for demonstrating these features.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Morris was not used to reject “an approval role will go through a selected department first”.
[The following was formerly applied to Claim 2:]
Tseng does not limit the roles to “having a nature of a class” and does disclose independent roles that can be held by one person, as previously explained in the above “Tseng” section of these remarks and in the above rejection.
In regards to Applicant remarks regarding the non-functional descriptive material, Applicant appears to be reading additional material into the claims from the specification.  Whether or not a user has only one role and/or each role has only one user is not significantly tied to the process for selecting a department and/or supervisor.  The selection process for the department/supervisor would function in the same manner regardless of this material.  Applicants’ arguments appear to be drawn to the intended use of the claims, however, this non-functional material is not tied to the processing of the claimed invention.  It is also noted that, in addition to the non-functional descriptive material notice (NFD), the material was also rejected using the prior art.  The rejection did not solely rely on the fact that the material is NFD.
Morris
Applicant’s remarks regarding Morris appear to be a repetition of the remarks provided in Applicant’s previous response.  Examiner’s response to those remarks is repeated here:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Morris was not used to reject “an approval role will go through a selected department first”.
Applicant’s additional remarks are drawn toward the newly added claim material and are therefore moot in view of the new claim rejections, citations, and/or explanations, provided above.
Akita
Applicant’s remarks regarding Akita appear to be a repetition of the remarks provided in Applicant’s previous response.  Examiner’s response to those remarks is repeated here:
Applicant’s remarks regarding Akita are unpersuasive for the same reasons as explained in the Tseng and Morris sections above.  
It is also noted that, contrary to Applicant’s remarks, the claims do not recite any specific type of user that submits an item for approval (internal or external), nor does it recite any specific type of item/data to be approved.  Additionally, for future reference, Examiner points out that, simply because Tseng discloses that the applicants “may include external” users does not negate the fact that Tseng also can use internal users.  In at least one version of the invention, the applicants are internal members of the organization, which would read on the claims (as argued by Applicant).  The mere fact that it can also be used for external applicants would not render the art inapplicable.
Miscellaneous Notes
In regards to the recitation of a computer management system and application of the prior art to this element, the description of the system in Tseng is described in a similar fashion as the system in Applicant’s disclosure (regarding the system being performed in a computer environment).  Although Applicant’s disclosure makes no explicit mention of “computer management systems” (or even “computers”), it is described in a manner that indicates that the management processes are performed using a computer system.  The same level of interpretation that was applied to Applicant’s disclosure (when verifying support for the claim material) was applied to the prior art references.
Applicant has made multiple amendments using phrases such as “one or more” or “at least one”.  These phrases do not significantly alter the scope of the claimed invention, as long as the previous claim/rejections included one (or at least one) occurrence of an item (such as department, role, etc.).  If the previous version of the claim had one (or even multiple) occurrence sf an item, then simply specifying “one or more”/”at least one” does not affect the scope of the claimed invention or the application of the prior art, since both a single occurrence and multiple occurrences would be included in these phrases.  This is just one example, other minor language changes also lack a significant affect to the claims (“via”, “by a”, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        December 14, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629